ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Bernard on 10/26/2021.

Claims 1, 4, 6-7, 12, 15 and 17-18 have been amended to:

1.	(Currently Amended) A thermostat for controlling a coolant circuit, the thermostat comprising:
	a housing assembly defining an internal cavity therein and first and second inlets for establishing fluid communication between the internal cavity and the coolant circuit, the internal cavity having an opening forming an outlet;
	a wax pack arranged in the internal cavity, the wax pack comprising a push bar fixed in the housing assembly and a wax pack body movable by the push bar;
	a blocking frame fixed against 
	a main valve block configured to be driven by the wax pack body and/or the blocking frame to open/close the second inlet; and
	a return spring biased against the blocking frame in a direction towards original 
	wherein the wax pack body comprises:
	a casing in which wax is filled;
	a rubber hose having a cylindrical body inserted in the casing to be surrounded by the wax; and
	a cover having a clamping portion that is clamped onto the casing to seal the rubber hose between the casing and the cover; and
	wherein the blocking frame surrounds the casing.

4.	(Currently Amended) The thermostat of claim 3, wherein the rubber hose flange comprises a ring of protruded portion which is biased against the one end of the cylindrical wall.

6.	(Currently Amended) The thermostat of claim 1, wherein the cover comprises a flat portion; a peripheral wall extending in one direction from an outer periphery of the flat portion; and a crimped edge bent radially inward

7.	(Currently Amended) The thermostat of claim 6, wherein the cover further comprises a tube portion extending in an opposite direction from a substantially central position of the flat portion, with a throughhole being formed in the tube portion, the push bar being slidably inserted through the throughhole, and the tube portion having a height which is sufficient to guide 

12.	(Currently Amended) A vehicle comprising:
	a thermostat for controlling a coolant circuit, the thermostat comprising:
	a housing assembly defining an internal cavity therein and first and second inlets for establishing fluid communication between the internal cavity and the coolant circuit, the internal cavity having an opening forming an outlet;
	a wax pack arranged in the internal cavity, the wax pack comprising a push bar fixed in the housing assembly and a wax pack body movable by the push bar;
	a blocking frame fixed against 
	a main valve block configured to be driven by the wax pack body and/or the blocking frame to open/close the second inlet; and
	a return spring biased against the blocking frame in a direction towards original positions of the main valve block and the blocking frame;
	wherein the wax pack body comprises:
	a casing in which wax is filled;
	a rubber hose having a cylindrical body inserted in the casing to be surrounded by the wax; and
	a cover having a clamping portion that is clamped onto the casing to seal the rubber hose between the casing and the cover; and
	wherein the blocking frame surrounds the casing.

one end of the cylindrical wall.

17.	(Currently Amended) The vehicle of claim 12, wherein the cover comprises a flat portion; a peripheral wall extending in one direction from an outer periphery of the flat portion; and a crimped edge bent radially inward

18.	(Currently Amended) The vehicle of claim 17, wherein the cover further comprises a tube portion extending in an opposite direction from a substantially central position of the flat portion, with a throughhole being formed in the tube portion, the push bar being slidably inserted through the throughhole, and the tube portion having a height which is sufficient to guide .

Reasons for Allowance
Claims 1-9 and 11-21 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the particular arrangement/configuration of the thermostat in combination with the other claim limitations.

As such, the claimed thermostat may be regarded as a novel and inventive means/device for accordingly controlling coolant and/or fluid flow [e.g., the particular arrangement/configuration of the wax pack body, blocking frame, and main valve block with respect to the first and second inlets will enable a distinct cooling and/or fluid flow profile for the coolant system and/or the systems/components associated with said coolant system].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747